Citation Nr: 1700898	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-25 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bone density loss, to include as secondary to hepatitis C.

3.  Entitlement to service connection for arthritis, related to bone density loss, to include as secondary to hepatitis C.

4.  Entitlement to service connection for osteoporosis, related to bone density loss, to include as secondary to hepatitis C.

5.  Entitlement to service connection for a low back disability, to include scoliosis of the lumbar spine (also claimed as spinal stenosis) and degenerative disc disease (DDD) of the lumbar spine, to include as secondary to hepatitis C.

6.  Entitlement to service connection for kidney cysts, to include as secondary to hepatitis C.

7.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C.

8.  Entitlement to service connection for vision loss, to include as secondary to hepatitis C.

9.  Entitlement to service connection for memory loss, to include as secondary to hepatitis C.

10.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and anxiety disorder with panic attacks, to include as secondary to hepatitis C.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for liver failure, secondary to hepatitis C, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Kenneth LaVAn, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In March 2016, the Veteran cancelled a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

As reflected on the title page of this decision, the Board recharacterized the claims for PTSD and an anxiety disorder with panic attacks on appeal to contemplate the Veteran's psychiatric symptoms, however diagnosed.  The Board also recharacterized the claims for scoliosis (also claimed as spinal stenosis) and DDD of the lumbar spine on appeal to contemplate the Veteran's low back symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (c), 
(d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4) (2015).

Hepatitis C

Service treatment records do not show any diagnosis of hepatitis C during the Veteran's active military service.  The Veteran reports in-service risk factors as to the cause of hepatitis C and the medical evidence demonstrates an additional risk factor.  He reports receiving tattoos during his active service while stationed in Germany and also being injected with a contaminated air gun as part of being immunized.  The service treatment and personnel records do show that he had one tattoo going into service in 1977 and more than one coming out in 1978.  Therefore, the RO found and the  Board agrees, that the occurrence of the risk factor of getting a tattoo in service is corroborated.  The Veteran has also submitted photos of servicemen getting immunized with an air gun in his yearbook.  The RO has found that as this was considered standard practice, the report of this occurrence is considered corroborated.  The service records also show that the Veteran used intravenous drugs, such as opiates.  He was discharged from the military under Chapter 9 provisions due to drug rehabilitation failure.  He entered a rehabilitation program in April of 1978 and did not progress with rehabilitation efforts.  

Post-service VA treatment records from the VA Medical Center in Gainesville, dated in January 1993, indicates that the Veteran had a long history of heavy alcohol abuse that ceased just three months prior to the examination of January 1993 and a history of intravenous drug abuse that ceased in 1979.  Hepatitis C was discovered in December of 1992 based upon laboratory reports-the Veteran had mild jaundice that led to the further testing.  The hepatitis C coupled with the chronic alcohol abuse led to severe cirrhosis cumulating into end-state liver disease.  The Veteran underwent liver transplantation in January of 1994.  

The Veteran was afforded a VA medical examination and opinion in response to his claim in August 2013.  The examiner stated that the Veteran has a history of drug abuse, which is a very high risk factor for hepatitis C, and opined that it is less likely than not that the Veteran's reported tattoo in Germany was the cause of his hepatitis C, and his drug abuse is the likely cause of his disease.  

The Board finds the August 2013 examiner's opinion inadequate for evaluation purposes, because it did not address the additional risk factor of air gun innoculations.  As such, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's hepatitis C is necessary.  38 U.S.C.A. § 5103A (d) (West 2014).

Psychiatric Disability

The Veteran contends that he has a psychiatric disability, including PTSD and an anxiety disorder with panic attacks, related to his active military service.  Specifically, he claims that he had PTSD prior to his entrance into military service, as a result of witnessing the death of his step-brother at the age of 15.  He contends that his PTSD was aggravated during active duty, as a result of constant bullying from other soldiers and superior officers.  This constant bullying caused the Veteran to experience consistent stress, an inability to focus and daily panic attacks.  The Veteran claims that he began self-medicating for his psychological stress in service by abusing alcohol and opium, which eventually led to his discharge from the Army in 1978.  Following his discharge, the Veteran contends that he continued to self-medicate with alcohol, marijuana and cocaine, until he eventually sought treatment at the VA, and has been under the care of a physician for his condition since that time.  See July 2014 DRO Conference Brief.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service treatment records fail to show complaints, treatment or a diagnosis related to an anxiety disorder with panic attacks or PTSD in service.  However, as noted above, service personnel records do indicate that the Veteran was discharged due to drug and alcohol abuse.  

Private treatment records show a diagnosis of anxiety disorders and panic attacks, with an indication to rule out PTSD, non-combat related.  There is no confirmed diagnosis of PTSD of record.  The post-service treatment records do not show that the Veteran was being treated for alcohol or drug abuse, however private treatment records from 1993 show a reported history of drug and alcohol abuse and March 2013 VA treatment records show that the Veteran tested positive for marijuana and cannabis following his liver transplant.  Notwithstanding the evidence of a current psychiatric disability and evidence of drug and alcohol abuse post-service; the medical evidence of record does not indicate that the Veteran's psychiatric symptoms stem from bullying or any other form of abuse or harassment during military service; rather, they indicate that his psychiatric symptoms are related to mental and physical abuse as a child and more current family problems.  

The evidence noted above does not indicate that service connection is warranted on a direct basis for the Veteran's claimed psychiatric disability.  However, the Veteran also contends that his psychiatric disability is related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for a psychiatric disability is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for a psychiatric disability cannot be rendered at this time.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Bone Density Loss

The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed bone density loss.  In this regard, service treatment records fail to show complaints of, treatment for, or a diagnosis of bone density loss in service.  Post-service private treatment records show a diagnosis bone density loss.  However, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the bone density loss may be related to service.  

The Veteran also contends that his bone density loss is related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for bone density loss is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for bone density loss cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).
Arthritis

The evidence noted above does not indicate that service connection is warranted on a direct basis for the Veteran's claimed arthritis.  The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed arthritis.  In this regard, service treatment records fail to show complaints of, treatment for, or a diagnosis of arthritis of any joint in service.  Post-service private treatment records show a diagnosis of arthritis of the lower back more than one year following the Veteran's discharge.  There is no evidence of record showing arthritis in any other joint.  Furthermore, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the low back arthritis may be related to service.  

The Veteran also contends that his arthritis is related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for arthritis is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for arthritis cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Osteoporosis

The evidence noted above does not indicate that service connection is warranted on a direct basis for the Veteran's claimed osteoporosis.  The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed osteoporosis.  In this regard, service treatment records fail to show complaints of, treatment for, or a diagnosis of osteoporosis in service.  Post-service private treatment records show a diagnosis of osteoporosis.  However, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the osteoporosis may be related to service.  

The Veteran also contends that his osteoporosis is related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for osteoporosis is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for osteoporosis cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Low Back Disability, to include Scoliosis (Spinal Stenosis) and 
DDD of the Lumbar Spine and 

The evidence noted above does not indicate that service connection is warranted on a direct basis for the Veteran's claimed low back disability.  The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed low back disability.  In this regard, service treatment records are negative for any evidence of scoliosis or any other disability of the lower back.  The post-service medical evidence shows treatment for chronic lower back pain following a motor vehicle accident in January of 1993, with subsequent findings of disc disease of the lumbar spine, more than one year following the Veteran's discharge from service.  There were also findings of osteopenia in the spine related to continued steroid use following the liver transplant.  However, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the scoliosis or the low back DDD may be related to service.  

The Veteran also contends that his low back disability is related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for a low back disability is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for a low back disability cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Kidney Cysts

The evidence noted above does not indicate that service connection is warranted on a direct basis for the Veteran's claimed kidney cysts.  The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed kidney cysts.  In this regard, service treatment records do not show any findings of kidney cysts during military service.  The post-service medical evidence shows a diagnosis of stage III kidney disease in October of 2009.  However, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the kidney cysts may be related to service.   

The Veteran also contends that his kidney cysts are related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for kidney cysts is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for kidney cysts cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Hypertension

The evidence noted above does not indicate that service connection is warranted on a direct basis for the Veteran's claimed hypertension.  The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed hypertension.  In this regard, service treatment records fail to show complaints of, treatment for, or a diagnosis of hypertension or elevated blood pressure readings in service.  The Veteran's blood pressure during his entrance and separation examinations was within normal limits.  Post-service private treatment records show a diagnosis of hypertension more than one year after his discharge from service.  

The Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the hypertension may be related to service.  However, the Veteran also contends that his hypertension is related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for hypertension is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for hypertension cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Vision Loss 

The evidence noted above does not indicate that service connection is warranted on a direct basis for the Veteran's claimed vision loss.  The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed vision loss.  In this regard, service treatment records fail to show complaints of, treatment for, or a diagnosis of vision loss in service.  Post-service private treatment records show a diagnosis of visual impairment.  However, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the vision loss may be related to service.   

The Veteran also contends that his vision loss is related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for vision loss is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for vision loss cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).




Memory Loss

The evidence noted above does not indicate that service connection is warranted on a direct basis for the Veteran's claimed memory loss.  The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed memory loss.  In this regard, service treatment records fail to show complaints of, treatment for, or a diagnosis of memory loss in service.  Post-service private treatment records not show a diagnosis of memory loss.  However, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the vision loss may be related to service.  

The Veteran also contends that his memory loss is related to his currently demonstrated hepatitis C, which he asserts developed as a result of high-risk activity during his active military service.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Furthermore, the Veteran's claim for service connection for memory loss is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for memory loss cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Liver Failure

The Veteran's claim for service connection for liver failure, secondary to hepatitis C was previously denied in a November 1994 rating decision.  The Veteran filed a petition to reopen his claim in May 2010, and in the August 2010 rating decision on appeal, the RO found that no new and material evidence had been presented to reopen the Veteran's claim.

The issue of whether new and material evidence has been received to reopen the Veteran's claim for service connection for liver failure, secondary to hepatitis C, is inextricably intertwined with the issue of entitlement to service connection for hepatitis C, which is being remanded for further adjudication.  Therefore, a final decision on the issue cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his currently diagnosed hepatitis C.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his hepatitis C is etiologically related to the Veteran's active service, including high-risk behavior in service, including tattoos and air gun inoculations.  

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  If the examiner determines that the Veteran's hepatitis C is etiologically related to the Veteran's active service, schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders, to include PTSD and an anxiety disorder with panic attacks.

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had onset or is otherwise related to the Veteran's military service.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  If the examiner determines that the Veteran's hepatitis C is etiologically related to the Veteran's active service, schedule the Veteran for a VA examination to determine whether any current low back disability, including DDD of the lumbar spine and scoliosis is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  If the examiner determines that the Veteran's hepatitis C is etiologically related to the Veteran's active service, schedule the Veteran for a VA examination to determine whether any current bone density loss is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  If the examiner determines that the Veteran's hepatitis C is etiologically related, schedule the Veteran for a VA examination to determine whether any current arthritis is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

7.  If the examiner determines that the Veteran's hepatitis C is etiologically related, schedule the Veteran for a VA examination to determine whether any current osteoporosis is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

8.  If the examiner determines that the Veteran's hepatitis C is etiologically related, schedule the Veteran for a VA examination to determine whether any current kidney cysts are related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

9.  If the examiner determines that the Veteran's hepatitis C is etiologically related, schedule the Veteran for a VA examination to determine whether any current liver failure is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

10.  If the examiner determines that the Veteran's hepatitis C is etiologically related, schedule the Veteran for a VA examination to determine whether any current hypertension is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

11.  If the examiner determines that the Veteran's hepatitis C is etiologically related, schedule the Veteran for a VA examination to determine whether any current vision loss is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

12.  If the examiner determines that the Veteran's hepatitis C is etiologically related, schedule the Veteran for a VA examination to determine whether any current memory loss is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

13.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

14.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

